DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 20 May 2020.
2.  Claims 16-30 are pending in the application.
3.  Claims 16-30 have been allowed.
4.  Claims 1-15 have been cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 23 April 2022.
Allowable Subject Matter
6.  Claims 16-30 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 16 the closest prior art is Le Bihan et al US 2009/0222910 A1 (hereinafter Le Bihan).  Le Bihan is directed to memory systems and in particular to systems, devices, and methods for mutual authentication for pairing processors and memories [0001].  Le Bihan teaches detecting changes to an operating system [0029].  Le Bihan teaches tamper resistant chips [0093].  However, the prior art does not disclose, teach or fairly suggest the limitations of “tamper-resistant secure terminals which do not contain a conventional operating system and do provide fixed programmed functions that cannot be changed from remote locations by downloading software or firmware updates”, “wherein the firmware is contained in read-only memory modules whose contents cannot be changed”, “wherein changes or enhancements to the fixed programmed functions do require physical replacement of the read-only memory modules”, “wherein replacement of the read-only memory modules is automatically registered and causes a warning to be displayed”, “wherein code and data contents are strictly separated within the secure terminals” and “wherein an external download of executable code onto the secure terminals is not possible”.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Kaminsky US 2011/0113231 A1 directed to computer network security, and more specifically to a system for processing transmitted data files so as to be securely isolated from target computer hardware components [0005].
B.  Li US 2017/0134373 A1 directed to computer systems, and more particularly to a system and method for ensuring management controller firmware security [0002].
C.  Marck et al US 2018/0054458 A1 directed to mitigating distributed denial of service attacks, and more particularly relates to mitigating distributed denial of service attacks in a cloud environment [0001].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492